Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.426 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            ______________________

RICHARD MCDUFF, # 204491,           )
                                    )
                  Plaintiff,        )
                                    )          Case No. 1:17-cv-912
v.                                  )
                                    )          Honorable Paul L. Maloney
BRENT ADDIS, et al.,                )
                                    )
                  Defendants.       )
____________________________________)

                      REPORT AND RECOMMENDATION

       This is a civil rights action brought pro se by a state prisoner under 42 U.S.C.

    1983. Plaintiff’s complaint arises out of conditions of his confinement at the

Muskegon Correctional Facility. The defendants are Resident Unit Manager (RUM)

Brent Addis, Lieutenant Jared Goostrey, Sergeant Shakia Davis, and Corrections

Officer Robert Dykstra. Plaintiff alleges that, on March 12, 24, and twice on April 2,

2015, he was assaulted by other prisoners.        He alleges that defendants were

deliberately indifferent to the risk of those assaults in violation of his Eighth

Amendment rights.1




1 All other claims have been dismissed. (ECF No. 4, 5). Plaintiff’s purported
Fourteenth Amendment claims are duplicative of his Eighth Amendment claims.
After conviction, the Eighth Amendment serves as the primary source of substantive
protection for prisoners. The protections under the Fourteenth Amendment are, “at
best redundant of that provided by the Eighth Amendment.” Graham v. Connor, 490
U.S. 386, 395 n.10 (1989). The Eighth Amendment’s prohibition against cruel and
unusual punishment “applies to the States through the Due Process Clause of the
Fourteenth Amendment[.]” Wilson v. Seiter, 501 U.S. 294, 296 (1991).
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.427 Page 2 of 12



      The matter is before the Court on defendants’ motion for summary judgment.

(ECF No. 38). Plaintiff opposes the motion. (ECF No. 55). Defendants did not file a

reply brief. For the reasons set forth herein, I recommend that the Court grant

defendants’ motion in part and deny it in part. The Court should grant summary

judgment in favor of Officer Dykstra and Lieutenant Goostrey on all plaintiff’s claims.

The Court should deny the motion for summary judgment on plaintiff’s Eighth

Amendment claims against RUM Addis and Sergeant Davis.

                         Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a); McKay v. Federspiel, 823 F.3d 862,

866 (6th Cir. 2016). The standard for determining whether summary judgment is

appropriate is “whether ‘the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.’ ” Rocheleau v. Elder Living Const., LLC, 814 F.3d 398, 400 (6th Cir.

2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The

Court must consider all pleadings, depositions, affidavits, and admissions on file, and

draw all justifiable inferences in favor of the party opposing the motion.         See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); France

v. Lucas, 836 F.3d 612, 624 (6th Cir. 2016).




                                          -2-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.428 Page 3 of 12



      When the party without the burden of proof seeks summary judgment, that

party bears the initial burden of pointing out to the district court an absence of

evidence to support the nonmoving party’s case, but need not support its motion with

affidavits or other materials “negating” the opponent’s claim. See Morris v. Oldham

Cty. Fiscal Court, 201 F.3d 784, 787 (6th Cir. 2000); see also Minadeo v. ICI Paints,

398 F.3d 751, 761 (6th Cir. 2005). Once the movant shows that “there is an absence

of evidence to support the nonmoving party’s case,” the nonmoving party has the

burden of coming forward with evidence raising a triable issue of fact. Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). To sustain this burden, the nonmoving party

may not rest on the mere allegations of his pleadings. See Huff v. TeleCheck Servs.,

Inc., 923 F.3d 458, 462 (6th Cir. 2019). The motion for summary judgment forces the

nonmoving party to present evidence sufficient to create a genuine issue of fact for

trial. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1478 (6th Cir. 1990); see AES-

Apex Employer Servs., Inc. v. Rotondo, 924 F.3d 857, 866 (6th Cir. 2019) (“[C]asting

only [a] ‘metaphysical doubt’ is insufficient to survive summary judgment.” (quoting

Matsushita, 475 U.S. at 586). “A mere scintilla of evidence is insufficient; ‘there must

be evidence on which a jury could reasonably find for the [non-movant].’ ” Dominguez

v. Correctional Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Anderson, 477

U.S. at 252)); see Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir. 2018).




                                          -3-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.429 Page 4 of 12



                                   Relevant Facts

      The following facts are beyond genuine issue. Plaintiff was an inmate at the

Muskegon Correctional Facility (MCF) at all times relevant to his complaint.2

(Compl. ¶¶ 3-21, ECF No. 1, PageID.4-6). Defendants were employed at MCF by the

Michigan Department of Corrections during the same period. (Davis Aff. ¶ 2, ECF

No. 39-2, PageID.258; Goostrey Aff. ¶ 2, ECF No. 39-5, PageID.267; Addis Aff. ¶ 2,

ECF No. 39-7, PageID.278; Dykstra Aff. ¶ 2, ECF No. 40, PageID.283).

      On March 12, 2015, at approximately 11:42 p.m., Corrections Officer Robert

Dykstra responded to an altercation involving plaintiff in MCF’s upstairs 4 Unit

bathroom. Officer Dykstra did not witness the altercation and he arrived after the

incident ended. Plaintiff did not disclose the identity of the other prisoners involved.

(Dykstra Aff. ¶¶ 4-6, PageID.284). Plaintiff did not see anyone because he had been

facing a urinal during the assault.     (Plf. Decl. ¶ 1, ECF No. 55-1, PageID.369).

Plaintiff states that he told Officer Dykstra that he had been assaulted. (Id. at ¶ 3,

PageID.369). Officer Dykstra believed that the altercation was a fight between

prisoners. (Dykstra Aff. ¶¶ 7, 11-12, PageID.284-85; ECF No. 55-1, PageID.377).

Plaintiff was taken to health care for medical attention and then to segregation. (ECF

No. 55-1, PageID.374).




2 Plaintiff’s complaint is verified under penalty of perjury and is considered as his
affidavit in opposition to defendants’ motions for summary judgment. See El Bey v.
Roop, 530 F.3d 407, 414 (6th Cir. 2008).
                                          -4-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.430 Page 5 of 12



      On March 13, 2015, Officer Dykstra issued misconduct tickets against plaintiff

and prisoners Hamilton and McBride for fighting. Plaintiff remained housed in

segregation pending resolution of the misconduct charge.          (Dykstra Aff. ¶ 7,

PageID.284; ECF No. 55-1, PageID.367; Plf. Decl. ¶ 7, PageID.370). According to

plaintiff, Officer Dykstra showed him video images of gang members running from

the bathroom after attacking him.      Plaintiff states that he indicated to Officer

Dykstra that he was afraid of gang members because he could not protect himself

from them. (Id. at ¶¶ 3-5, PageID.369-70). Plaintiff never asked Officer Dykstra for

protection. (Dykstra Aff. ¶ 11, PageID.284). If Plaintiff had expressed a need for

protection, Officer Dykstra would have reported such information to his direct

supervisor. However, no such report was made because plaintiff never indicated he

was in any danger. (Id. at ¶ 12, PageID.285). On March 24, 2015, a hearing officer

found plaintiff not guilty of the fighting charge, and plaintiff was returned to the

prison’s general population. (Compl. ¶ 6, PageID.5; Plf. Decl. ¶ 10, PageID.370; ECF

No. 55-1, PageID.381).

      On March 24, 2015, Lieutenant Goostrey broke up what he believed to be a

fight among prisoners. Plaintiff was one of the prisoners involved in the altercation.

Lieutenant Goostrey began an investigation into a possible assault.              That

investigation ended, however, when plaintiff reported that he was throwing punches

back at the other prisoners. Such actions are considered fighting, which is prohibited

conduct. Lieutenant Goostrey charged plaintiff with the misconduct of fighting.

(Compl. ¶ 7, PageID.5; Goostrey Aff. ¶¶ 5-6, PageID.268; Plf. Decl. ¶¶ 10-13,



                                         -5-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.431 Page 6 of 12



PageID.370-71; ECF No. 55-1, PageID.383). At no time during this investigation did

plaintiff say that he was “assaulted by gang members” or indicate he needed

protection. If plaintiff had asked for protection, Lieutenant Goostrey would have

placed     him     in   segregation    and    completed     a   CSJ-686     Request     for

Protection/Investigation Report.         (Goostrey Aff. ¶¶ 7-9, PageID.268).           On

April 1, 2015, a hearing officer found plaintiff not guilty of this misconduct charge.

He noted that March 24, 2015, incident occurred shortly after plaintiff and prisoner

Hamilton were released from segregation after being found not guilty of the earlier

fighting misconduct charges for lack of evidence. On April 2, 2015, plaintiff was

returned to the prison’s general population. (Compl. ¶¶ 7, 11, PageID.5; ECF No. 55-

1, PageID.385; Plf. Decl. ¶¶ 16, 18, PageID.371).

         Plaintiff states in his verified complaint that, on March 29, 2015, he gave RUM

Addis a “grievance/letter outlining his request for protection from the gang members.”

(Compl. ¶ 9, PageID.5). The grievance/letter was not filed as an exhibit. Plaintiff

provides no specific details regarding its content. According to plaintiff, RUM Addis

failed to forward his letter/grievance to the warden or deputy warden. (Id.).

         Plaintiff’s declaration provides a slightly different version of events. Plaintiff

now swears that, on March 27, 2015, he handed RUM Addis “a letter outlining [his]

fear of being assaulted again and asked that [Addis] investigate.” (Plf. Decl. ¶ 14,

PageID.371). Plaintiff did not file the letter as an exhibit. Plaintiff states that, on

March 29, 2015, he wrote a grievance “stating the same information” as his

March 27, 2015, letter. (Id. at ¶ 15, PageID.371). On April 2, 2015, MCF’s grievance



                                             -6-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.432 Page 7 of 12



coordinator received a grievance from plaintiff and assigned it Grievance No. MCF-

2015-04-326-28C. (ECF No. 55-1, PageID.393). In the space provided for describing

plaintiff’s attempt to resolve the issue before writing the grievance, plaintiff indicated

that he handed a letter to RUM Addis and did not receive a response. Plaintiff’s

grievance did not specify the contents of this letter. (Id.). Plaintiff complained that

he had received two misconduct tickets for fighting, but he did not indicate that he

made a request for protection or that such a request had been denied. (Id.).

      RUM Addis states that he was not aware that plaintiff was facing any threats

to his safety and he does not recall receiving any written grievance or letter from

plaintiff asking for protection. (Addis Aff. ¶¶ 5-6, PageID.279). If he had received

such a written statement or a verbal request from the plaintiff, he would have

completed a CSJ-686 Request for Protection/Investigation Report and forwarded it

for further investigation.   RUM Addis never took that step because he was not

informed by anyone of plaintiff’s alleged safety concerns. (Id. at ¶ 7, PageID.279).

      Plaintiff states that he was twice assaulted on April 2, 2015, and that between

the first assault in the dayroom at 6:15 p.m. and the second assault in an upstairs

hallway at 7:00 p.m., he “informed” Sergeant Davis of the first assault, and she did

nothing. (Compl. ¶¶ 11-13, 25, PageID.5, 7; Plf. Decl. ¶¶ 19-20, PageID.371).

      According to Sergeant Davis, on April 2, 2015, shortly before midnight,

plaintiff informed her that he had been assaulted earlier that evening. She completed

and filed a CSJ-686 form, Request for Protection/Investigation Report. (Davis Aff.

¶¶ 5-6, PageID.259; ECF No. 39-3, PageID.263). Completion of this form is standard



                                           -7-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.433 Page 8 of 12



protocol when a prisoner indicates he needs protection from other inmates. (Davis

Aff. ¶ 7, PageID.259). Before plaintiff informed Sergeant Davis of the alleged danger

he was facing on April 2, 2015, she had no knowledge of any alleged threats to his

safety. When plaintiff notified her of a threat, she completed the requisite form and

forwarded it onto the MDOC investigators and plaintiff was placed in protection. (Id.

at ¶¶ 11-13, PageID.259-60).

      On April 3, 2015, at approximately 6 a.m., Lieutenant Goostrey completed and

filed a Critical Incident Report involving plaintiff because, on April 2, 2015, at

approximately 7:30 p.m., a corrections officer had seen plaintiff being punched in the

head by another prisoner. While plaintiff was in healthcare after the altercation, he

informed a Sergeant Davis that he had been assaulted earlier that same date in the

dayroom. As a result of plaintiff informing MDOC custody staff that he had been

assaulted twice on the same day, plaintiff was placed in segregation pending

investigation of the altercations. Plaintiff was taken to Hackley Hospital for medical

treatment. (Compl. ¶ 12, PageID.5; Goostrey Aff. ¶¶ 10-11, PageID.268-69; ECF

No. 39-6, PageID.273-76; Plf. Decl. ¶ 22, PageID.371).

      Plaintiff was housed in segregation from April 3, 2015, until his transfer from

MCF for his protection and to limit access to him by other prisoners. (Goostrey Aff.

¶ 12, PageID.269).

      On October 18, 2017, plaintiff filed this lawsuit. (ECF No. 1).




                                         -8-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.434 Page 9 of 12



                                      Discussion

I.    Eighth Amendment

      “A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm

to an inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828

(1994). “Deliberate indifference is a stringent standard of fault.” Mangum v. Repp,

674 F. App’x 531, 537 (6th Cir. 2017) (quoting Connick v. Thompson, 563 U.S. 51, 61

(2011)). “ ‘To be cruel and unusual punishment, conduct that does not purport to be

punishment at all must involve more than ordinary lack of due care for the prisoner’s

interests or safety.’ ” Woods v. LeCureux, 110 F.3d 1215, 1222 (6th Cir. 1997) (quoting

Whitley v. Albers, 475 U.S. 312, 319 (1986)). The Eighth Amendment proscribes

deliberate indifference by prison officials to an unreasonable risk of injury to prison

inmates.    See Davidson v. Cannon, 474 U.S. 344, 347-48 (1986).              An Eighth

Amendment claim contains objective and subjective components. See Cardinal v.

Metrish, 564 F.3d 794, 802 (6th Cir. 2009). First, “the deprivation alleged must be,

objectively, ‘sufficiently serious.’ For a claim (like the one here) based on a failure to

prevent harm, the inmate must show that he is incarcerated under conditions posing

a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

      The second requirement for a claim of deliberate indifference to the risk of

assault against an inmate by a fellow inmate is that the prison official have a

sufficiently culpable state of mind. In Farmer v. Brennan, the Supreme Court held

that the subjective element of a claim of deliberate indifference requires at least

criminal recklessness. 511 U.S. at 839-40. “[A] prison official cannot be found liable



                                           -9-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.435 Page 10 of 12



under the Eighth Amendment for denying an inmate humane conditions of

confinement unless the official knows and disregards and excessive risk to inmate

health or safety; the official must be aware of the facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” 511 U.S. at 837; see Cardinal v. Metrish, 564 F.3d at 802; see also Mangum

v. Repp, 674 F. App’x at 541. “[T]his burden is not light; even ‘an official’s failure to

alleviate a significant risk that he should have perceived but did not, while no cause

for commendation, cannot ... be condemned as the infliction of punishment.’ ” Shade

v. City of Middletown, 200 F. App’x 566, 569 (6th Cir. 2006) (quoting Farmer, 511

U.S. at 838). The plaintiff’s “burden can be met ‘in the usual ways including inference

from circumstantial evidence, and a fact finder may conclude that a prison official

knew of a substantial risk from the very fact that the risk was obvious.’ ” Smith v.

Yarrow, 78 F. App’x 529, 537 (6th Cir. 2003) (quoting Farmer, 511 U.S. at 842).

      Defendants do not contest that plaintiff satisfies the first element. (Def. Brief,

6, ECF No. 39, PageID.241). They seek summary judgment based on the second

element.

      No reasonable trier of fact could find in plaintiff’s favor on the subjective

component of his claims against Officer Dykstra and Lieutenant Goostrey. These

defendants encountered plaintiff during or after altercations and charged him with

fighting misconducts. Plaintiff has not presented evidence that Officer Dykstra and

Lieutenant Goostrey were aware of the facts from which the inference could be drawn

that a substantial risk of serious harm existed, and that they drew that inference.



                                          -10-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.436 Page 11 of 12



        By contrast, viewing the facts in the light most favorable to plaintiff, a

reasonable trier of fact could find in plaintiff’s favor on his Eighth Amendment claims

against RUM Addis and Sergeant Davis. Plaintiff states that RUM Addis received

his March 27, 2015, letter outlining his fear of being assaulted again and asking him

to investigate, and that RUM Addis took no action. Further, plaintiff states that, on

April 2, 2015, between the first and second assaults, he “informed” Sergeant Davis of

the first assault, and she took no action. RUM Addis and Sergeant Davis dispute

these facts. I find that plaintiff has presented sufficient evidence to survive the

motion for summary judgment on his Eighth Amendment claims against RUM Addis

and Sergeant Davis.

II.     Eleventh Amendment Immunity

        Defendants argue that all plaintiff’s claims for damages against them in their

official capacities are barred by Eleventh Amendment immunity. (Def. Brief, 16-17,

PageID.251-52). Plaintiff did not sue defendants in their official capacities. He sued

defendants in their individual capacities and seeks an award of damages. 3 (Compl.,

¶¶ 1-2, PageID.4). Defendants are not entitled to summary judgment on claims that

have never been in this case.




3   Defendants did not claim entitlement to qualified immunity.
                                         -11-
Case 1:17-cv-00912-PLM-PJG ECF No. 61 filed 09/01/19 PageID.437 Page 12 of 12



                              Recommended Disposition

      For the reasons set forth herein, I recommend that the Court grant defendants’

motion for summary judgment (ECF No. 38) in part and deny it in part. The Court

should grant summary judgment in favor of Officer Dykstra and Lieutenant Goostrey

on all plaintiff’s claims. The Court should deny the motion for summary judgment on

plaintiff’s Eighth Amendment claims against RUM Addis and Sergeant Davis.


Dated: September 1, 2019                        /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge


                              NOTICE TO PARTIES
ANY OBJECTIONS to this Report and Recommendation must be filed and served
within fourteen days of service of this notice on you. 28 U.S.C. 636(b)(1)(C); FED. R.
CIV. P. 72(b). All objections and responses to objections are governed by W.D. MICH.
LCIVR 72.3(b). Failure to file timely and specific objections may constitute a
forfeiture of any further right of appeal. See Thomas v. Arn, 474 U.S. 140 (1985);
Berksire v. Beauvais, 928 F. 3d 520, 530-31 (6th Cir. 2019); Keeling v. Warden,
Lebanon Corr. Inst., 673 F.3d 452, 458 (6th Cir. 2012). General objections do not
suffice. See McClanahan v. Comm’r of Social Security, 474 F.3d 830, 837 (6th Cir.
2006); Frontier Ins. Co. v. Blaty, 454 F.3d 590, 596-97 (6th Cir. 2006).




                                         -12-
